DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2020 has been entered.
Claims 1, 8 and 15 have been amended.
Claims 3, 5, 10, 12, 17 and 19 have been cancelled.
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 18 are currently pending and have been examined.
Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The rejection of claims 1-6, 8-13 and 15-19 under 35 USC § 112, 1st paragraph is withdrawn in light of Applicant’s argument and amendments.
The rejection of claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 18 under 35 U.S.C. 101 is maintained. Please see the updated rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-2, 4 and 6 falls within statutory class of a process, claims 8-9, 11 and 13 falls within statutory class of a machine 
monitoring, by a processing unit, a collaboration session, wherein the collaboration session is a real-time collaboration session including a plurality of participants;;
identifying, by the processing unit, a problem type from a statement of the collaboration session;
determining, by the processing unit, whether a record exists for the problem type in a process database;
generating, by the processing unit, a recommendation set of process steps for the problem type, wherein the recommendation set of process steps includes multiple process steps, wherein the process steps have a sequential relationship to other process steps; and
responsive to monitoring a threshold number of different collaboration sessions identifying a problem type, decrementing a score for a process step omitted from the different collaboration sessions; 
responsive to locating a record for the problem type in the process database and matching a process step from the collaboration session with a process step in the process database, incrementing a score associated with the process step;
otherwise creating a record for the problem type in the process database and adding the process step from the collaboration session to the problem type, wherein a process step for the problem type is added to the recommendation set when the score for the process step exceeds a configurable threshold, wherein the configurable threshold is a validation threshold that indicates at least one of a number of occurrences or a percentage among a different number of collaboration sessions the process step appears;
transmitting the recommendation set to user devices of each of the plurality of participants of the real-time collaboration; and
promoting the recommendation set to an enterprise wide protocol
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including managing personal behavior or relationships between people (including social activities, teaching, and following rules or instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The processing unit is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. This generic processing unit and user device limitation is no more than mere instructions to apply the exception using a generic computer component. Further, a processing unit configured to cause receiving/determining/transmitting data to a user device/computer is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: processing unit, user device/computer and a database. Taken individually, the additional limitations each are generically Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2, 4, 6, 9, 11, 13, 16 and 18 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2, 9 and 16 further limit the abstract idea by identifying an action phrase in the statement in order to identify activity and object phrases for updating the process database (a more detailed abstract idea remains an abstract idea). Claims 4, 11 and 18 further limit the abstract idea by validating a process step for the problem type and adding the process step for the problem type to the recommendation set (a more detailed abstract idea remains an abstract idea). And claims 6 and 13 further limit the abstract idea by increasing a weight score associated with a process step (a more detailed abstract idea remains an abstract idea). The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) 
Response to Arguments
With regard to the 35 U.S.C. 103 rejection. Applicant’s arguments filed on May 19, 2020 with respect to claims 1, 8 and 15 (page 13) the newly added limitation “wherein the configurable threshold is a validation threshold […] the process step appears” have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Please see the updated rejection below as necessitated by amendments. Further Li teaches that based on the threshold value, process steps are added as shown in  ¶ 0105: “If the returned textual relevance value is above a predetermined threshold, then scoring algorithm 800 determines that a hit is found and the textual relevance value is added to the path similarity score.” And ¶ 0110: “If the calculated structural similarity score is greater than the predetermined threshold, yes output of step 922, then the solution mining and building engine stores solution documents from the originally crawled Web page with a structural similarity score greater than the predetermined threshold in the solution database, such as solution database 634 in FIG. 6 (step 924).”
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the prior art of references does not teach “promoting the recommendation set to an enterprise wide protocol” (page 14). Examiner respectfully disagrees. Shae teaches in ¶ 0027: “FIG. 1 shows a domain knowledge component 118 connected to AI planner 120, and further shows a services component 122 connected thereto. If planner 120 determines that actions to achieve the specified goal include supplying information, to a user or the like, the domain knowledge component 118 can be used as a source for such information. If it is determined that the set of actions requires performing a service on the machine 102, services component 122 can be operated to carry out such task.” See also ¶ 0029: “The series of questions could be delivered to the agent, such as from the domain knowledge component 118, and the agent would be prompted to ask the questions.” 
With regard to the 35 U.S.C. 101 rejection. Applicant's arguments filed on May 19, 2020 have been fully considered but they are not persuasive. Applicant’s argues that “independent claim 1, 8 and 15 is not directed to an abstract idea” (pages 10-12). Examiner respectfully disagrees. Claim 1 recites a method for determining process steps from analysis of online collaboration by monitoring a collaboration session between a plurality of participants in order to determine a problem by recommending process steps to resolve it, as described in the Applicant's disclosure in paragraph 0001 "problem resolution" and paragraphs 0002-0003 describes interactions between people via the online collaboration as shown in paragraph 0061: "users that are participating in a current collaboration session discussing an identified problem type can be prompted to confirm a process step is valid. The input received from the user can be used to validate the current process step and/or update the score for the process step." Therefore, claims 1, 8 and 15 recites an abstract idea falling within the Guidance's subject-matter grouping to the group of certain methods of organizing human activity including managing personal behavior or relationship or interactions between people such as online collaboration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shae et al., (US 2012/0191629 A1) hereinafter “Shae”, Li et al., (US 2011/0055699 A1) hereinafter “Li” and Alexander Morgan (US 2008/0177702 A1).
Claim 1:
Shae as shown disclose a computer-implemented method for determining process steps (i.e. recommended actions) from analysis of online collaboration the method comprises:
monitoring, by a processing unit, a collaboration session (¶ 0022: “FIG. 1 further shows problem resolution system 100 provided with a monitoring engine 110. Monitoring engine 110 is connected to chat link 108, to receive each successive message sent between user 104 and operator 106 during their conversation or chat. […] User query 112 performs the function of analyzing successive messages, in order to determine the problem or inquiry of the user which is the subject of the chat with operator 106.” See also figure 3); 
wherein the collaboration session is a real-time collaboration session including a plurality of participants (¶ 0007: “If the user and agent engage in a conversation or chat, wherein a succession of text messages are exchanged between the user and agent over the chat link, real time text analytics are used to infer a goal from respective messages, which is pertinent to resolving the system problem.” See also ¶ 0008: “wherein the conversation comprises successive messages sent over the chat link between the user and the agent.” And ¶ 0022: “Monitoring engine 110 is connected to chat link 108, to receive each 104 and operator 106 during their conversation or chat.”);
identifying, by the processing unit a problem type from a statement of the collaboration session (¶ 0029: “The user's response to each of these questions would be received by monitoring engine 110 and routed to AI planner 120. Thus, information for use in resolving the problem of machine 102 would be continually acquired, during the chat between user 104 and agent 106.” See also ¶ 0022: “User query 112 performs the function of analyzing successive messages, in order to determine the problem or inquiry of the user which is the subject of the chat with operator 106.”); 
responsive to monitoring (¶ 0022, see also figure 4) […] of different collaboration sessions identifying a problem type (¶ 0029: “The user's response to each of these questions would be received by monitoring engine 110 and routed to AI planner 120. Thus, information for use in resolving the problem of machine 102 would be continually acquired, during the chat between user 104 and agent 106.” See also ¶ 0022: “User query 112 performs the function of analyzing successive messages, in order to determine the problem or inquiry of the user which is the subject of the chat with operator 106.”);
Shae is silent with regard to the following limitations. However Li in an analogous art of customer/user management for the purpose of providing the following limitations as shown does: 
determining, by the processing unit, whether a record exists for the problem type in a process database (¶ 0006: “solutions for solving a problem experienced by a user are retrieved. In response to receiving a query from the user describing the problem, relevant candidate solutions to the problem are sent to the user.” see also ¶ 0028: “storage unit 108 may store data relating to procedures to resolve problems experienced by the customers in a structured format, such as formal documents produced by businesses.”); 
generating, by the processing unit, a recommendation set of process steps for the problem type (¶ 0052: “Solution discovery system 300 is a system for finding and recommending solutions to problems, such as IT problems, in response to receiving a query describing a specific problem experienced by a user, such as user 316.” See also ¶ 0085: “Solution 600 uses these components to recommend possible solutions for a particular problem identified in a query or to generate a customized solution for the particular problem from a plurality of solution documents.”); 
wherein the recommendation set of process steps includes multiple process steps, wherein the process steps have a sequential relationship to other process steps (¶ 0091: “A solution usually starts with some steps of click-through instructions, such as, for example, “click the file menu”, and then follows with several critical core instruction steps in the middle of the solution, which guides user 640 through the process of solving the problem. These instruction steps are then followed by another set of click-through steps to exit back to an initial solution interface. Also, several explanatory instruction steps may exist among the critical core instruction steps, which provide user 640 with some auxiliary information.” See also ¶ 0095: “Solution mining and building engine 600 indexes the linked click-through instruction sequence so that when user 640 browses a particular solution, user 640 can know what other correlated solutions are available with the same or similar click-through instruction sequences.”);
a threshold number […] identifying a problem type, decrementing a score for a process step omitted from the different collaboration sessions (¶ 0104: “Input 802 is two lists of click-through instruction steps for two different solutions. Scoring algorithm 800 uses threshold 804 to filter out irrelevant steps. Output 806 is a score indicating the similarity between the two different solutions.” See also ¶ 0105: “If the returned textual relevance value is above a predetermined threshold, then scoring algorithm 800 determines that a hit is found and the textual relevance value is added to the path similarity score.” See also ¶ 0110);
responsive to locating a record for the problem type in the process database and matching a process step from the collaboration session with a process step in the process database, incrementing a score associated with the process step (¶ 0105: “scoring algorithm 800 strictly follows the sequence of actions by maintaining the position of the previously matched instruction step. Similarly, scoring algorithm 800 also determines 600 uses similarity calculator 624 to measure the metadata level similarity between two solutions for recommendation purposes. Solution mining and building engine 600 uses recommender 626 to return highly relevant solution documents to users based on solution documents that users are browsing. Solution mining and building engine 600 uses query translator 628 to translate original problem queries received from users into an internal form, which includes terms from the original query, as well as the user contexts for the problems described in the queries. When a query describing a problem arrives from user 640, solution mining and building engine 600 sends the query to a classifier to calculate the topical relevance of the query to stored solutions. Based on the calculated topical relevance of the query to stored solutions, solution mining and building engine 600 generates a set of relevant candidate solutions for solving the problem. A ranker, which utilizes both topical similarity and literal relevance, ranks the solutions in the set of relevant candidate solutions and sends the ranked candidate solutions to user 640 for review.” And ¶ 104: “Scoring algorithm 800 uses threshold 804 to filter out irrelevant steps. Output 806 is a score indicating the similarity between the two different solutions.”);
otherwise creating a record for the problem type in the process database and adding the process step from the collaboration session to the problem type (¶ 0035: “solution mining and building engine 218 automatically builds or constructs customized solution procedures for newly encountered problems from a plurality of previously stored solutions. In other words, solution mining and building engine 218 is an intelligent program that learns over time from, for example, users' previous solution selections for specific problems and other data, such as the relevance of these problems to specific topics located in a taxonomy.”);
wherein a process step for the problem type is added to the recommendation set when the score for the process step exceeds a configurable threshold (see ¶ 0104 and ¶ 0105 above. See also  ¶ 0110: “If the calculated structural similarity score is greater than the 922, then the solution mining and building engine stores solution documents from the originally crawled Web page with a structural similarity score greater than the predetermined threshold in the solution database, such as solution database 634 in FIG. 6 (step 924).”); 
Both Shae and Li teach customer/user management. Shae teaches in ¶ 0007“a chat link is established between the user of a data processing system who needs help or servicing, and an agent of a support service or the like.” Li teaches in ¶ 0058: “solution discovery system 300 provides an interactive environment that allows technical service agents to collaborate with users to solve the IT problem.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Li to the teaching of Shae would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such that  determining, by the processing unit, whether a record exists for the problem type in a process database; generating, by the processing unit, a recommendation set of process steps for the problem type, wherein the recommendation set of process steps includes multiple process steps, wherein the process steps have a sequential relationship to other process steps; a threshold number […] identifying a problem type, decrementing a score for a process step omitted from the different collaboration sessions, that responsive to locating a record for the problem type in the process database and matching a process step from the collaboration session with a process step in the process database, incrementing a score associated with the process step, otherwise creating a record for the problem type in the process database and adding the process step from the collaboration session to the problem type, wherein a process step for the problem type is added to the recommendation set when the score for the process step exceeds a configurable threshold into similar systems. Further, as noted by Li “similar solutions are sent to the user containing similar instruction steps to the 
Shae as explained above teaches collaboration sessions. As explained above Li teaches the threshold. Li also teaches in ¶ 0105: “scoring algorithm 800 also determines similarity between critical core instruction steps to recommend solutions based on similarity in their critical core instruction steps.” Which describes that critical core instructions have occurred more than once in order to determine similarity between them for recommending solutions. See also ¶ 0028: “Storage unit 108 may, for example, store data relating to descriptions of different IT problems experienced by customers of one or more businesses and other users.” Which describes different number of collaboration sessions i.e., customers of one or more businesses and other users. Shae in view of Li is silent with regard to the following limitations. However Morgan in an analogous art of customer/user management for the purpose of providing a validation of number of occurrences as shown does:
wherein the configurable threshold is a validation threshold that indicates at least one of a number of occurrences or a percentage among a different number of collaboration sessions the process step appears (¶ 0042: “Ordering solutions by frequency-of-occurrence provides a natural form of validation and provides “most likely solution” information when the symptoms do not generate just one solution.”);
Both Shae and Morgan teach customer/user management. Shae teaches in ¶ 0007“a chat link is established between the user of a data processing system who needs help or servicing, and an agent of a support service or the like.” Morgan teaches in the Abstract “accessing a data model that includes symptom attributes and solution attributes.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Morgan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Morgan to the teaching of Shae in view of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such the 
	In addition, Shae teaches:
and transmitting the recommendation set to a user devices of each of the plurality of participants of the real-time collaboration (¶ 0045: “text analytics are applied to chat transcripts in real time, to infer a goal for a user seeking help in resolving a problem in his machine. As the chat progresses, each line of exchanged text is processed, to determine possible actions that could be automatically or semi-automatically executed on behalf of the user.” see also ¶ 0029: “AI planner 120 could take the further action of directing agent 106 to ask the user 104 a number of questions pertaining to another possible cause of the problem. For example, AI planner 120 could recognize that for the type and version of the application software machine 102 was running, it is common for a known bug or defect to occur that prevents connection to a WLAN. Accordingly, agent 106 would be directed to ask the user a series of questions, such as the error message that was observed or other things that happened, whenever the wireless connection was turned on. The series of questions could be delivered to the agent, such as from the domain knowledge component 118, and the agent would be prompted to ask the questions. The user's response to each of these questions would be received by monitoring engine 110 and routed to AI planner 120. Thus, information for use in resolving the problem of machine 102 would be continually acquired, during the chat between user 104 and agent 106.”); 
and promoting the recommendation set to an enterprise wide protocol (¶ 0027: “FIG. 1 shows a domain knowledge component 118 connected to AI planner 120, and further shows a services component 122 connected thereto. If planner 120 determines that actions to achieve the specified goal include supplying information, to a user or the like, the domain 
Claims 8 and 15:
The limitations of claims 8 and 15 encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claim 8:
The following are the limitations of claim 8 that differ from claim 1. 
Shae as shown disclose a system for determining process steps) from analysis of online collaboration, the system comprises:
a memory coupled to a processor; and a processing engine (Figure 3);
Claim 15:
The following are the limitations of claim 15 that differ from claim 1. 
Shae as shown disclose a computer program product for determining process steps) from analysis of online collaboration, the computer program product comprises:: 
a non-transitory computer readable storage medium having stored thereon program instructions executable by a processor (¶ 0054: “the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any tangible apparatus that can contain, store, communicate, propagate, or transport the program for use by, or in connection with, the instruction execution system, apparatus, or device.”);


Claim 2:
Shae is silent with regard to the following limitations. However Li in an analogous art of customer/user management for the purpose of providing the following limitations as shown does: 
determining a statement from the collaboration session defines a process step (¶ 0065: “solution mining and building engine 302 may use the template to extract necessary keywords for the solution structure. As noted above, popular problem symptom keywords and solution keywords are maintained in the solution knowledge base collection.”);
identifying an action phrase in the statement;  responsive to identifying the action phrase, identifying an activity phrase in the statement; responsive to identifying the action phrase and the activity phrase, identifying an object phrase (¶ 0067: “solution mining and building engine 302 decomposes each step into the following three parts: 1) the verb part, which is the action taken in the step; 2) the noun part, which is the target of the action; and 3) the preposition part, which is where and how this action is supposed to be carried out.”);
updating the process database by storing the process step for the identified problem type defined by the action phrase, activity phrase, and object phrase in the process database (¶ 0095-0096: “For each solution, solution mining and building engine 600 may link the noun phrases of each click-through instruction step in order to determine the path to reach the critical core instruction steps. Solution mining and building engine 600 indexes the linked click-through instruction sequence so that when user 640 browses a particular solution, user 640 can know what other correlated solutions are available with the same or similar click-through instruction sequences. This approach is very useful in enriching the solution knowledge base data collection by leveraging existing solutions to build or construct new solutions.”);
Both Shae and Li teach customer/user management. Shae teaches in ¶ 0007“a chat link is established between the user of a data processing system who needs help or servicing, and an agent of a support service or the like.” Li teaches in the ¶ 0058: “solution discovery system 300 provides an interactive environment that allows technical service agents to collaborate with users to solve the IT problem.” Thus, they are deemed to be analogous references as they are   determining a statement from the collaboration session defines a process step; identifying an action phrase in the statement; responsive to identifying the action phrase, identifying an activity phrase in the statement; responsive to identifying the action phrase and the activity phrase, identifying an object phrase;  and updating the process database by storing the process step for the identified problem type defined by the action phrase, activity phrase, and object phrase in the process database into similar systems. Further, as noted by Li “similar solutions are sent to the user containing similar instruction steps to the instruction steps contained within the one relevant candidate solution selected based on the calculated instruction step similarity.” (Li, ¶ 0006).
Claims 9 and 16:
The limitations of claims 9 and 16 encompass substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above. 
Claim 4:
Shae is silent with regard to the following limitations. However Li in an analogous art of customer/user management for the purpose of providing the following limitations as shown does: 
further comprising validating a process step for the problem type; and adding the process step for the problem type (¶ 0035: “solution mining and building engine 218 automatically builds or constructs customized solution procedures for newly encountered problems from a plurality of previously stored solutions. In other words, solution mining and building engine 218 is an intelligent program that learns over time from, for example, users' previous solution selections for specific problems and other data, such as the relevance of these problems to specific topics located in a taxonomy.”); 
 Li teaches in the ¶ 0058: “solution discovery system 300 provides an interactive environment that allows technical service agents to collaborate with users to solve the IT problem.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Li to the teaching of Shae would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such that validating a process step for the problem type; and adding the process step for the problem type into similar systems. Further, as noted by Li “similar solutions are sent to the user containing similar instruction steps to the instruction steps contained within the one relevant candidate solution selected based on the calculated instruction step similarity.” (Li, ¶ 0006).
Claims 11 and 18:
The limitations of claims 11 and 18 encompass substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above. 
Claim 6:
Shae is silent with regard to the following limitations. However Li in an analogous art of customer/user management for the purpose of providing the following limitations as shown does: 
increasing a weight of a score associated with process steps responsive to multiple process steps for a problem type appearing in a fixed sequence in different collaboration sessions (¶ 0071: “The solution mining and building engine uses the multi-layered hierarchy during a ranking function.” See also ¶ 0088: “A ranker, which utilizes both topical similarity and literal relevance, ranks the solutions in the set of relevant candidate solutions and sends the ranked candidate solutions to user 640 for review. When user 640 browses 600 collects and records the click-through activities of user 640 in the returned set of candidate solutions, as well as newly updated queries sent by user 640 regarding the problem, to update the query topic based on which newly ranked solutions are returned.”); 
Both Shae and Li teach customer/user management. Shae teaches in ¶ 0007“a chat link is established between the user of a data processing system who needs help or servicing, and an agent of a support service or the like.” Li teaches in the ¶ 0058: “solution discovery system 300 provides an interactive environment that allows technical service agents to collaborate with users to solve the IT problem.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Li to the teaching of Shae would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such that increasing a weight of a score associated with process steps responsive to multiple process steps for a problem type appearing in a fixed sequence in different collaboration sessions into similar systems. Further, as noted by Li “similar solutions are sent to the user containing similar instruction steps to the instruction steps contained within the one relevant candidate solution selected based on the calculated instruction step similarity.” (Li, ¶ 0006).
Claim 13:
The limitations of claim 13 encompasses substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/Primary Examiner, Art Unit 3623